SMITH, Judge.
Plaintiff appeals from the judgment of the Circuit Court affirming the decision of the Industrial Commission denying plaintiff workmen’s compensation benefits. The Commission found that plaintiff sustained an accident but that he had failed to establish that that accident — a slip — caused a hemorrhage in his eye causing the permanent loss of vision in that eye.
The Commission found the testimony of the employer’s witness, Dr. Lewin, “more convincing and logical” than that of plaintiff’s medical witnesses on the question of causation. On our review of the record we find that there was competent and substantial evidence upon which the Commission could base its award. There was medical evidence which refuted plaintiff’s claim of causation. Having found competent and substantial evidence to support the Commission’s award, we must affirm. Smith v. Terminal Transfer Company, 372 S.W.2d 659 (Mo.App.1963) [1]. Finding further that an extended opinion would have no precedential value we affirm the judgment pursuant to Rule 84.16(b).
Judgment affirmed.
CLEMENS, P. J., and DOWD, J., concur.